Mr. Justice Niehaus delivered the opinion of the court. 3. Mechanics’ liens, § 113*—when subcontractor entitled to Tien after abandonment of contract. Where the original contractor abandons his contract and fails to carry it out, it is necessary to prove that the owner was indebted to the original contractor, under the contract, before a lien can be enforced against the owner for the benefit of a subcontractor. 4. Mechanics’ liens, § 196*—when not shown that owner indebted to contractor at time of service of notice of lien by subcontractor. On a bill by a subcontractor against the contractor and the owner to establish a mechanic’s lien ■ for work, labor and material furnished before abandonment of the contract by the contractor, evidence held insufficient to show that at the time of service of notice of a lien there was money due the contractor from the owner. On Petition fob Reheabing. Equity, § 479*—denial of relief not based upon pleadings. A subcontractor seeking to establish a mechanic’s lien, in a suit against the owner and contractor, cannot have relief upon grounds not stated in his pleadings.